Citation Nr: 0512264	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for impotency due to Department of 
Veterans Affairs (VA) treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1960 to 
April 1964 and September 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in June 2001.  A Statement of the Case was issued in 
September 2002.  A timely appeal was received in October 
2002.  A Supplemental Statement of the Case was issued in 
November 2004, and the appeal was certified to the Board in 
March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

VA Treatment Records

The veteran seeks compensation for impotence claimed to be a 
result of improper VA treatment.  More specifically, the 
veteran contends he was prescribed Trazodone by a VA doctor 
at the VA Medical Center in Bay Pines, Florida, and that this 
doctor told him that he could take 200 mg of Trazodone on the 
occasions when 100 mg was not effective.  Following his 
taking an increase dose, the veteran contends he developed 
priapism.  He indicated he contacted VA medical personnel on 
Friday, August 4, 2000 about this problem and was told to 
come in for care the following Monday, August 7, 2000.  
Records confirm the veteran presented to the VA medical 
facility at Bay Pines on August 7, where he was treated for 
priapism through August 11, 2000.  On August 15, 2000, the 
veteran presented to the VA Medical Center in Tampa, Florida 
where further treatment for priapism was provided through 
August 19, 2000.  He has since been impotent.  

A list of past clinic visits from May 1999 to December 2000 
indicate appointments with the doctor the veteran stated 
prescribed him the Trazadone.  The treatment records for this 
doctor, who appears to be the veteran's primary care 
physician, have not been obtained.  

In addition, the veteran claims that he called the nurse on 
the day that he first sustained the prolonged erection 
(Friday), and that she told him to come in on Monday if he 
was still having problems.  The telephone triage records, 
however, are not part of the claims file.

These treatment records may be highly probative to the 
veteran's claim.  In addition, VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, the RO should obtain a complete 
copy of all the veteran's VA treatment records from May 1999 
to December 2000.

Medical Opinion

The veteran underwent a VA examination in April 2001.  The VA 
examiner opined that the veteran's impotence is more likely 
than not due to the complication of the Trazodone.  A more 
detailed opinion is required, however, to determine whether 
the veteran's impotency was proximately caused either by VA 
fault or by an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; Additional Disability or Death Due to Hospital Care, 
Medical or Surgical Treatment, Examination, Training and 
Rehabilitation Services, or Compensated Work Therapy Program, 
60 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified at 
38 C.F.R. pt. 3).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all the veteran's 
medical records, including primary care 
progress notes and telephone triage notes, 
from the VA Medical Center in Bay Pines, 
Florida, for treatment from May 1999 to 
December 2000.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished, the RO should forward the veteran's 
claims file to the VA examiner who conducted the 
April 2001 VA examination.  If this examiner is not 
available, then the RO should instruct that the 
claims file be given to any appropriate individual 
qualified to render an opinion as requested below.  

After reviewing the veteran's claims file 
and any other necessary documentation, 
the examiner should be asked to render an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
the veteran's impotence is the result of 
either (1) carelessness, negligence, lack 
of proper skill, error in judgment, or 
other fault on the part of VA, or (2) an 
event that a reasonable health care 
provider would not have reasonably 
foreseen.   

3.  Then, after ensuring the VA examiner's 
opinion is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



